                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   ASHLEY GEORGES,                    1:21-cv-13149 (NLH) (KMW)

                Plaintiff,            MEMORANDUM OPINION & ORDER

        v.

   CLAIRE C. CECCHI,

                Defendant.


APPEARANCES:

Ashley Georges
429230-196682C
East Jersey State Prison
Lock Bag R
1100 Woodbridge Road
Rahway, NJ 07065

     Plaintiff pro se


HILLMAN, District Judge

     WHEREAS, Plaintiff Ashley Georges filed a complaint against

United States District Judge Claire C. Cecchi under 28 U.S.C. §

351, ECF No. 1; and

     WHEREAS, the statute states that “[a]ny person alleging

that a judge has engaged in conduct prejudicial to the effective

and expeditious administration of the business of the courts . .

. may file with the clerk of the court of appeals for the

circuit a written complaint containing a brief statement of the

facts constituting such conduct.”    28 U.S.C. § 351(a); and
     WHEREAS, a complaint making allegations of this nature must

be filed with the relevant Clerk of the Court of Appeals, in

this instance the Third Circuit,

     THEREFORE, IT IS on this   2nd       day of   July    , 2021

     ORDERED that the Clerk shall transfer this matter to the

United States Court of Appeals for the Third Circuit, 28 U.S.C.

§ 351; and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail and close this matter.



                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   2
